Citation Nr: 0535145	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-26 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  

3.  Entitlement to non-service-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran had active service as a Philippine Scout from 
July 1946 to February 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In July 2004, the RO denied benefits under 38 U.S.C.A. § 1318 
(West 2002).  A notice of disagreement with that decision is 
not of record.  Absent a notice of disagreement, a statement 
of the case and a substantive appeal, the Board does not have 
jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1994); 
Hazan v. Gober, 10 Vet. App. 511 (1997).  

The issue of entitlement to non-service-connected death 
pension benefits must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claims addressed in this 
decision and has notified her of the information and evidence 
necessary to substantiate these claims.  

2.  The veteran died in August 1991, at age 71, of heart 
failure due to arteriosclerosis.  

3.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.
4.  The medical evidence shows that the veteran's heart 
failure and arteriosclerosis were first diagnosed decades 
after service and there is no competent evidence that 
suggests a causal link between his fatal cardiovascular 
disease and any incident of active service.  

5.  The appellant did not apply for accrued benefits within 
one year of the veteran's death.  


CONCLUSIONS OF LAW

1.  A service connected disability did not cause death or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).  

2.  The criteria for accrued benefits have not been met.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

The appellant filed her claims after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims addressed 
in this decision.  Discussions in the April 2003 rating 
decision on appeal, the April 2003 cover letter, the July 
2003 statement of the case (SOC), the July 2004 supplemental 
statement of the case (SSOC), and letters from the RO, 
particularly those dated in December 2002 and May 2004, 
adequately informed her of the information and evidence 
needed to substantiate all aspects of her claims.

VCAA notice letters, dated in February 2003 and July 2003, 
informed the appellant of the VCAA's implementing 
regulations, including that VA would assist her in obtaining 
government or private medical or employment records, provided 
that she sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate her claims and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the United States Court 
of Appeals for Veterans Claims (Court) held that a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  That was done in this case 
with letters sent to the appellant in December 2003 and 
February 2003.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to her claims.  The numerous letters sent to the 
appellant, telling her of the state of the evidence and 
requesting more evidence, adequately notified her of the need 
for additional evidence to substantiate her claim.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the 
appellant has been provided a meaningful opportunity to 
participate in development of her claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has made all reasonable attempts to 
obtain the veteran's service medical records and all 
indicated post-service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the veteran's active service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

In this case, in the absence of any relevant medical findings 
relating to the causes of the veteran's death (heart failure 
due to arteriosclerosis) during service or for decades 
thereafter, with service connection not in effect for any 
disease or disability during the veteran's lifetime, and with 
no competent evidence suggesting a link between 
cardiovascular disease and service, the medical evidence 
currently of record is sufficient to make a decision on this 
appeal and there is no duty to provide a medical opinion.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

During the pendency of her claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  She has failed to 
identify any sources of additional outstanding evidence or 
indicate that she was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

With respect to the issue of entitlement to accrued benefits, 
because the appellant did not apply for accrued benefits 
within one year of the veterans' death, the claim for accrued 
benefits must be denied as a matter of law.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2005).  The VCAA 
recognizes certain circumstances where VA will refrain from 
or discontinue providing assistance.  VA will refrain from 
providing assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim.  


Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to her 
claims.  Thus, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and her procedural rights have not been 
abridged.  Bernard, supra.

Background

The National Personnel Records Center confirmed that the 
veteran served as a Philippine Scout from July 1946 to 
February 1949.  The records center was not able to find any 
service medical records.  They are presumed to have been 
destroyed in a fire that ravaged the records center in 1973.  

The veteran and the appellant were married in January 1964.  
The appellant has reported that, during his active service, 
the veteran worked in a laundry, under difficult conditions.  
The RO has asked her for medical information on the veteran, 
but she has not been able to provide any.  A private 
physician named by the appellant was not able to provide 
records.  

The death certificate shows that the veteran was a farmer and 
that he died in August 1991, at age 71, of heart failure due 
to arteriosclerosis.  There was no indication of 
hospitalization, medical attendance, or autopsy.  

Criteria for Service Connection for the Cause of the 
Veteran's Death 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Arteriosclerosis and cardiovascular disease may be presumed 
to have been incurred during active military service if 
manifest to a degree of 10 percent or more within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service caused death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2005).  

Analysis of Claim for  Service Connection for the Cause of 
the Veteran's Death 

There is no medical evidence of heart disease or 
arteriosclerosis during service or for decades thereafter.  
Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  There is no 
competent evidence of a causal link between the veteran's 
fatal cardiovascular disease and any incident or finding 
recorded during service.  The record reflects an absence of 
any medical or contemporaneously recorded lay evidence 
relating to cardiovascular disease or symptoms, respectively, 
during service and for more than 40 years thereafter.  The 
United States Court of Appeals for the Federal Circuit has 
held that evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, 
in this case, the prolonged period without medical complaint 
and the amount of time that elapsed since military service 
provide a preponderance of evidence and that evidence is 
against the claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.312. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Accrued Benefits

The veteran died in August 1991.  The RO received the 
application for death benefits in May 2002.  

Under the provisions of 38 U.S.C.A. § 5121 (West 2002), as 
relevant here, a veteran's surviving spouse may receive 
accrued benefits consisting of up to two years of due but 
unpaid benefits to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death. 38 U.S.C.A. 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).  Applications for accrued 
benefits must be received within one year after the date of 
the veteran's death.  38 U.S.C.A. § 5121(c).  

The appellant has explained that she was not aware of the 
time limits for filing for accrued benefits.  While the 
appellant was apparently unaware of the requirement that a 
claim for accrued benefits be submitted within one year after 
the decedent's death, the Court has held that alleged 
ignorance can not be used as an excuse for failure to follow 
a promulgated regulation.  See Morris v. Derwinski, 1 Vet. 
App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).  In Morris, the Court noted that the 
Supreme Court of the United States had held that persons 
dealing with the Government were charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris, at 265.  

Because the appellant's claim for accrued benefits was filed 
over one year after the veteran's death, the claim must be 
denied.  The claim for accrued benefits is denied due to the 
absence of legal merit, or the lack of entitlement under the 
law.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to accrued benefits is denied.  


REMAND

The service department has certified that the veteran had 
service with the New Philippine Scouts from July 1946 to 
February 1949.  No other period of service has been certified 
or verified by the service department.  

Service in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 shall not be 
deemed to have been active military, naval or air service for 
the purposes of any laws administered by VA, except as to 
certain life insurance contracts, not pertinent here, and to 
Chapter 11 and 13 (except section 1312(a)).  38 U.S.C.A. 
§ 107(b) (West 2002).  Chapter 11 provides compensation 
benefits for service-connected disability.  Chapter 13 
provides dependency and indemnity compensation for service-
connected death.  This law prohibits the payment of benefits 
under Chapter 15 on the basis of New Philippine Scout 
service.  Chapter 15 provides pension for non-service-
connected disability, the benefit at issue addressed herein.  
It should be noted that all enlistments between October 1945 
and June 1947 were under this section of the law, as that was 
the only authority in effect at the time.  38 C.F.R. 
§ 3.40(b) (2005).  

Thus, under these laws, service as a New Philippine Scout can 
not be deemed to have been active military service with the 
Armed Forces of the United States for the purpose of 
entitlement to non-service-connected disability or "old 
age" pension under the laws administered by VA.  38 U.S.C.A. 
§ 107(b) (West 2002); 38 C.F.R. § 3.40(b) (2005).  

For the purpose of establishing entitlement to pension, 
compensation, DIC or burial benefits, the VA may accept  
evidence of service submitted by a claimant, such as a DD  
Form 214, Certificate of Release or Discharge from Active  
Duty, or original Certificate of Discharge, without  
verification from the appropriate service department if the  
evidence meets the following conditions: (1) the evidence is  
a document issued by the service department, (2) the document  
contains needed information as to length, time and character  
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (2005).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) ninety days creditable service 
based on records from the service department such as 
hospitalization for 90 days for a line of duty disability.  
38 C.F.R. § 3.203(b).  When the claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements discussed above, the VA shall request 
verification of service from the service department.  38 
C.F.R. § 3.203(c). 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & West 
Supp. 2005), redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In Pelea v. Nicholson, 19 Vet. App. 296 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a simple notice that the claimant must prove that her 
deceased husband had valid military service is insufficient 
for VCAA purposes and must notify the claimant about what 
would constitute acceptable evidence of qualifying service 
with either official documentation issued by a U.S. service 
department or verification of the claimed service by such 
department.  See Soria v. Brown, 118 F. 3d 474 (Fed. Cir. 
1997).  

Also, under Perla, it appears that VCAA notice should inform 
the appellant that she should provide any additional personal 
data pertaining to her husband, such as any aliases he may 
have used during the claimed military service.  Finally, in 
Pelea, the Court noted an apparent conflict between 38 C.F.R. 
§ 3.41 and 38 C.F.R. § 3.303 and remanded the case for 
adjudication of the question of the meaning of 38 C.F.R. 
§ 3.41, which states that, for Philippine service, "the 
period of active service will be from the date certified by 
the Armed Forces" and (1) whether that regulation requires 
that qualifying service of Philippine claimants may be shown 
only through U.S. Army Reserve Personnel Center (ARPERCEN) 
verification or (2) whether 38 C.F.R. § 3.203 requires that, 
once verification is sought and a negative response is 
received, 38 C.F.R. § 3.203(a), which provides that a 
claimant may show service by submitting certain documents 
"without verification from the appropriate service 
department", has no further application, and, if so, whether 
that result obtains regardless of whether the appellant 
submits any documents before the ARPENCEN search.  See Pelea, 
19 Vet. App. At 305.  

On review of the claims file, there is no showing that the 
appellant has been informed that the information and evidence 
still needed to substantiate her claim includes either 
evidence of her husband's military service that satisfies the 
requirements of 38 C.F.R. § 3.203(a) or personal data 
relating to her husband that differs from information 
submitted to ARPERCEN, such as any alias that her husband may 
have used in service.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC must review the record and 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with 38 C.F.R. § 3.159 and 
Pelea v. Nicholson, 19 Vet. App. 296 
(2005), as well as 38 U.S.C.A. §§ 5103, 
5103A and any other applicable legal 
precedent.  Specifically, the AMC should 
notify the appellant as the inadequacy of 
the documents she submitted for purposes 
of showing qualifying service for her 
husband.  In addition, the AMC must 
notify the appellant (1) what would 
constitute acceptable evidence of 
qualifying military service, that is, she 
could show qualifying service with either 
official documentation issued by a U. S. 
Service department or verification of the 
claimed service by such department (such 
as a DD Form 214, Certificate of Release 
or Discharge from Active Duty, or 
original Certificate of Discharge without 
verification from the appropriate service 
department), and (2) that she should 
provide any additional personal data 
pertaining to her husband, such as any 
aliases he may have used during the 
claimed military service.  

The claims file must include 
documentation that there has been 
compliance with VA's duty to notify the 
claimant as set forth in the VCAA as 
specifically affecting this appeal.  

2.  Thereafter, the AMC should 
readjudicate the claim of entitlement for 
eligibility for VA death benefits in 
light of all evidence of record.  Any 
service department documents should be 
considered under the provisions of 
38 C.F.R. § 3.203(a).  If the benefit 
sought on appeal remains denied, the 
appellant should be provided supplemental 
statement of the case reflecting 
consideration of all applicable 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


